ORDER

PER CURIAM:
AND NOW, this 28th day of February 2003, a Rule having been entered by this *1082Court on December 31, 2002, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Rolf R. Larsen to show cause why he should not be placed on temporary suspension, upon consideration of the merits of the responses filed, it is hereby
ORDERED that the Rule is made absolute; Rolf R. Larsen is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa. R.D.E.
Chief Justice CAPPY and Justice LAMB did not participate in consideration or decision of this matter.